                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    KATHY V. BEDDOW,

                Plaintiff,

                v.                                                   Case No. 18-2442-JAR-TJJ

    JAY RHODES,

                Defendant.


                                    MEMORANDUM AND ORDER

          Plaintiff, proceeding pro se and in forma pauperis,1 filed this action alleging civil rights

violations against Jay Rhodes, Captain of the Federal Bureau of Prisons. Plaintiff has filed a

motion to reconsider, or in the alternative, a renewed motion for appointment of counsel (ECF

No. 21). The Court previously denied Plaintiff’s request for appointment of counsel (ECF No.

14). In that order, the Court found Plaintiff’s claims were straightforward and uncomplicated,

and that Plaintiff showed sufficient understanding of the rules and procedures to adequately

represent herself. For the reasons discussed below, the Court denies Plaintiff’s motion to

reconsider that order.

          District of Kansas Rule 7.3(b) permits a party to file a motion seeking reconsideration of

a non-dispositive order, such as an order denying appointment of counsel. The motion to

reconsider must be based on “(1) an intervening change in controlling law, (2) the availability of

new evidence, or (3) the need to correct clear error or prevent manifest injustice.”2 A motion to

reconsider is appropriate if the court has obviously misapprehended a party’s position, the facts,


1
    See ECF No. 4.
2
 D. Kan. Rule 7.3(b). The Tenth Circuit has adopted the same standard. See, e.g., Servants of Paraclete v. Does, 204
F.3d 1005, 1012 (10th Cir. 2000); Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 944 (10th Cir. 1995).
or applicable law or if the party produces new evidence that could not have been obtained

through the exercises of due diligence.3 Such motions are not appropriate if the movant only

wants the court to revisit issues already addressed or to hear new arguments or supporting facts

that could have been presented originally.4 Whether to grant or deny reconsideration lies within

the court’s sound discretion.5 The movant has the burden to show an adequate reason to

reconsider the prior order of the court.6

            In her motion for reconsideration, Plaintiff does not cite or argue any of the enumerated

grounds set forth in D. Kan. Rule 7.3(b) for granting reconsideration of a non-dispositive order.

She merely restates the reasons she believes she is entitled to counsel given in her original

motion for appointment of counsel, such as her lack of education and age. She says she is

“physically and mentally unable to proceed in this cause” without counsel or the assistance of

her incarcerated son, but she does not provide any further details or explanation.7 She cites Fed.

R. Civ. P. 59(e) in support of her request, stating it applies “because of the newly discovered

evidence” after her motion for appointment of counsel was filed.8 She does not explain what this

“newly discovered evidence” is other than the “actions of the defendant and his crony’s (sic).”9

Nothing in Plaintiff’s motion changes the Court’s findings with respect to whether Plaintiff’s

claims are straightforward and uncomplicated, and whether Plaintiff has shown sufficient




3
    Comeau v. Rupp, 810 F. Supp. 1172, 1174–75 (D. Kan. 1992).
4
    Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991).
5
 Rand v. Wolf Creek Nuclear Operating Corp., No. 11-4136-KHV, 2012 WL 1154509, at *2 (D. Kan. Apr. 5,
2012).
6
    Id.
7
    ECF No. 21 at 3.
8
    Id. at 4 n. 4.
9
    Id.




                                                           2
understanding of the rules and procedures to adequately represent herself at this stage of the

proceedings.

           Considering Plaintiff’s alternative request to renew her motion for appointment of

counsel, Plaintiff has failed to present any new evidence or argument from what she originally

presented. She incorporates the facts stated in her motion for temporary restraining order (ECF

No. 11), and in a letter from her son (ECF No. 13). The Court has denied Plaintiff’s motion for

temporary restraining order for several reasons, stating again that it is well settled “that a party in

a civil action has no right to appointment of counsel.”10

           IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to

Reconsider Motion for Appointment of Counsel (Doc. 8), or in the Alternative Motion to Renew

Motion for Appointment of Counsel (ECF No. 21) is denied.

           IT IS SO ORDERED.

           Dated March 13, 2019, at Kansas City, Kansas.

                                                               s/ Teresa J. James
                                                               Teresa J. James
                                                               United States Magistrate Judge




10
     ECF No. 19 at 4–5.




                                                   3
